óEl Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En una demanda sobre devolución de contribuciones pa-gadas bajo protesta, el activo de la demandante fué relacio-nado en la siguiente forma: Efectivo en caja, $442.42; bonos del gobierno, $50; créditos con garantías de hipotecas (sic) $11,069.44; pagarés a cobrar y otros créditos no detallados antes, $271,748.07; en total, $283,309.93.
*670La controversia gira principalmente sobre si las palabras citadas describían “créditos” o alguna otra clase de pro-piedad. Sucede que la última partida de las anteriores era principalmente por una deuda de la Central Defensa, que, según la prueba demuestra, estaba garantizada con hipoteca,’ ' pero la apelante dice en su alegato que sólo estaba garanti-zada colateralmente.
En la demanda se continuaba alegando que la única parte ■del activo sujeta al pago de contribución era el efectivo en caja; que se había librado una orden de embargo contra la compañía y que, por tanto, había pagado la suma de $5,851.96 bajo protesta. La Corte de Distrito de San Juan, fundán-dose en nuestra opinión en el caso de Porto Rican & American Insurance Company v. Gallardo, 37 D.P.R. 114, resolvió que ■ no se podía imponer contribución a la compañía por los bonos del gobierno ascendentes a $50, pero se negó a ordenar la devolución de las otras cantidades reclamadas.
El recurso envuelve la interpretación que debe darse al artículo 290 del Código Político, considerado tal vez en co-nexión con el 291 del mismo cuerpo legal. Estos dos artícu-los rezan así:
“Artículo 290. Que toda prop‘edad no exenta expresamente del pago de contribuciones será tasada como imponible. Para los efec-tos de la tasación de contribuciones la frase ‘propiedad real’ se cou-.siderará sinónima de ‘inmuebles,’ según la definición hecha en los .artículos 333, 334 y 335 del Código Civil; Disponiéndose, sin em--burgo, que las maquinarias, vasijas, e instrumentos o implementos no adheridos al edificio o suelo no se considerarán como inmuebles. Los bienes muebles comprenderán dichas maquinarias, vasijas, instru-mentos o implementos no adheridos al edificio o suelo, el ganado en pie, el dinero, bien en p.oder del mismo dueño o de otra persona, o .depositado en alguna institución, los bonos, las acciones, certificados ■de créditos en sindicatos o sociedades no incorporadas, derechos de privilegio, marcas de fábrica, franquicias, concesiones y todas las de-más materias y cosas susceptibles de ser propiedad privada, no com-prendidas en la significación de la frase ‘propiedad real’, pero no comprenderán los créditos en cuentas corrientes, pagarés, ni otros cré-■ditos personales.
*671“Artículo 291. Estarán exentas ele tributación para la imposi--eión de contribuciones las propiedades siguientes:
“(a) La propiedad de un individuo cuyos bienes, en su valor total, sean tasados en menos de cien dollars.
*‘(b) La propiedad de los Estados Unidos y toda propiedad ■exenta del pago’de contribuciones por las leyes de los Estados Uni-dos; la propiedad de El Pueblo de Puerto Rico, con excepción de lo que determina el artículo-296 de este título; la propiedad de cual-quier distrito municipal o clg otra división local, destinada exclu-sivamente al uso público, aunque dieba propiedad sea fuente de rentas del distrito municipal o de otra división local a que pertenezca.
“ (c) Las deudas de cualquier persona, asociación o corporación, sujeta al pago de contribución; con las limitaciones y en la forma prescrita en los artículos 297 y 298 de este título.
“ (d) Las acc;ones del capital de instituciones, corporaciones o compañías organizadas bajo las leyes de Puerto Rico, cuando la propiedad de tales corporaciones esté exenta o cuando dichas insti-tuciones, sociedades o compañías estén sujetas al pago de contribu-ciones por dichas acciones, con las limitaciones, y en la forma que ■dispone el artículo 322 de este título.
“(e) Todo edificio utilizado y destinado exclusivamente para el ■culto religioso, incluyendo escaños, asientos y muebles dentro del mismo; todo edificio utilizado para centro de educación, literario,, ■científico o caritativo, con los muebles, enseres y aparatos pertene-cientes al m:smo; y tocia superficie de terreno, cuya extensión no exceda de cinco cuerdas, en el cual dicho edificio o edificios esté o estén construidos; siempre que tales terrenos y edificios, no sean arrendados o utilizados de otra manera con el fin de que produzcan un beneficio pecuniario, ya al arrendador, ya al arrendatario.
“ (f) Los cementerios, las tumbas, y el derecho a enterramiento en determinado local, siempre que estos sitios sean destinados a in-humación de cadáveres y no se obtengan dividendos ni beneficios de ellos, excepto en el caso de que dichos dividendos o beneficios pro-cedan de cementerios que sean propiedad de los municipios.
“(g) La pesca en poder de los pescadores por quienes haya sido cogida.
“(h) Los frutos por cosechar y productos de la tierra que sean precisamente propiedad del productor y mientras estén en poder de éste.
“(i) Los instrumentos profesionales y las herramientas o apa-ratos de mecánicos o artesanos, y que para servirse de ellos hayan de ser movidos o usados exclusivamente a mano.
*672“(j) El ajuar y enseres ele la casa, prendas de vestir, provisio-nes y combustibles que guarde para su uso y consumo la persona a quien pertenezcan. Pero nada en este título se interpretará como exención de contribución sobre maquinaria para labores agrícolas, o sobre los muebles, utensilios y provisiones de hoteles, restaurants y bodegones, sin perjuicio de lo exceptuado en los iñeisos anteriores.
“ (k) Todos los libros de enseñanza y profesionales y las biblio-tecas particulares.
“(1) Todos los retratos de familia.
“ (m) Los bonos hipotecarios que no devenguen interés, y otras obligaciones usadas exclusivamente como fianzas o garantías del fiel desempeño de cargos oficiales; así como gravámenes y censos que no devenguen más del cinco por ciento del interés anual, siempre que expresamente se dediquen al cumplimiento de voluntad testamenta-ria, por la cual se destinen a fines de beneficencia o educación. Mas toda propiciad por el presente título exenta de contribución, en tanto cuanto tenga de propiedad inmueble, se inscribirá, valuará y describirá como es debido y como se hace con cualquiera otra pro-piedad; y el Tesorero llevará un registro que manifieste, respecto de cada finca exenta por la razón expuesta, la descripción de la misma, el valor que se le calcula, y quién la posee, así como la ra-zón por la cual está exenta de contribución, y los demás informes que sean de desearse, a juicio del Tesorero.”
No puede haber duda de que este tribunal resolvió en Union Central Life Insurance Co. v. Gromer, 19 D.P.R. 900, y Fajardo Sugar Co. v. Tesorero, 22 D.P.R. 311, que, de con-formidad con el estatuto, los créditos personales no estaban sujetos a tributación. El caso de G-romer resolvió que los créditos garantizados con hipotecas eran no obstante primordial y fundamentalmente créditos, y que, por tanto, no podían formar parte de los bienes muebles, según se definen éstos en el artículo 290. El caso de Fajardo Sugar Co. re-solvió esencialmente que los anticipos hechos a agricultores eran créditos y que, por consiguiente, estaban expresamente excluidos de la definición de bienes dada en el artículo 290. Por tanto, nos sentimos obligados a resolver que el activo en el presente caso constituía créditos, según la definición del artículo 290, y no podía considerarse como bienes más *673que los créditos en el caso de Gromer o en el de Fajardo Sugar Co.
La dificultad que se nos lia enfrentado es que la decisión en Porto Rican & American Insurance Co. v. Gallardo, supra, resuelve, entre otras cosas, que los créditos hipotecarios y los pagarés no estaban exentos del pago de contribuciones. Este fallo era terminantemente inconsistente con nuestras decisiones anteriores. En lo que respecta a los créditos ga-rantizados con hipoteca, el aludido caso, Porto Rican & American Insurance Co., y nuestras decisiones anteriores citadas, no pueden permanecer juntos.
Sin embargo, estamos bastante convencidos de que los casos anteriores habrían prevalecido de haberse fijado nues-tra atención en el artículo 290 del Código Político. Debido a la forma en que se presentaron las cuestiones envueltas, el tribunal de momento no tuvo presente el artículo 290 y su interpretación anterior. Quizá sería difícil tratar de expli-car todos los motivos del error o la inadvertencia, pero al-gunas consideraciones se hacen aparentes de un examen de los autos en Porto Rican & American Insurance Co. v. Gallardo, supra. La cuestión substancialmente envuelta, según fué presentada en su origen, fué si el Tesorero, considerando las acciones por sí solas, podía impedir que un contribuyente alegara una exención. Por mayoría, disintiendo dos jueces, resolvimos que el contribuyente tenía derecho a exención. Porto Rican & American Insurance Co. v. Gallardo, 35 D.P.R. 917.
Entonces -el Procurador General de Puerto Rico solicitó la reconsideración y sostuvo que, de acuerdo con el artículo 291, la contribuyente-apelante no había demostrado estar exenta. El caso original fué resuelto en julio 29, 1926; la moción de reconsideración fué presentada en noviembre 2 del mismo año. En enero 24, la corte ordenó la reconsidera-ción, limitando el caso exclusivamente al estudio de las exen-ciones, toda vez que el Procurador General había suscitado *674nuevamente las cuestiones resueltas por el tribunal en julio 29. Según indica la apelante, la única cuestión planteada entonces a esta corte fue si la Porto Bican & American Insurance Co. liabía demostrado estar exenta a virtud del ar-tículo 291 del Código Político. En febrero 3, 1927, el Pro-curador General presentó un alegato, y en febrero 7 tuvo lugar la vista en reconsideración. El letrado de la Porto Bican & American Insurance Co. solicitó un término para radicar su alegato, que le fué concedido. Prórrogas sucesi-vas fueron solicitadas y concedidas basta principios de abril, pero la Porto Bican & American Insurance Co. no radicó alegato. En julio 7, 1927, este tribunal dictó su segunda opi-nión, Porto Rican & American Insurance Co. v. Gallardo, 37 D.P.R. 114, tomando en consideración sólo el artículo 291 del Código Político, toda vez que no se le llamó la atención bacía el 290. Evidentemente, la corte estaba bajo la impresión de que el único artículo a considerar era el 291.
Además, quizá siguiendo basta cierto punto la decisión en el caso de Porto Rican & American Insurane Co., supra, resolvimos- en Porto Rico Coal Co. v. Gallardo, 39 D.P.R. 637, que no se babía demostrado que no fueran imponibles ciertos certificados de la Central Carmen y de la Central Coloso. La Corte de Circuito de Apelaciones de Boston revocó la decisión en Porto Rico Goal Co., supra, y necesariamente re-solvió que los referidos certificados debían considerarse como créditos. Aquella corte, además, revisó nuestra jurispruden-cia anterior en Union Central Life Ins. Co. v. Gromer, en Fajardo Sugar Co. v. Tesorero, supra, y la confirmación de la última de estas decisiones por la Corte de Circuito y re-solvió, en efecto, que esas decisiones anteriores eran ya dere-cho establecido. La aludida opinión de la Corte de Circuito nos debió llevar a la conclusión de fallar el caso de acuerdo con los anteriores, o sea, Union Central Life Ins. Co. v. Gromer, y Fajardo Sugar Co. v. Tesorero. Por otra parte, es-tamos bastante convencidos de que en el caso de la Porto *675Rican & American Insurance Co. no hubiésemos dejado de seguir nuestras citadas opiniones anteriores si se nos hubiese llamado debidamente nuestra atención a ellas.

Bebe revocarse la sentencia de la corte de distrito.